COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                 NO. 02-17-00158-CV


Ex parte K.K.                             §    From the 367th District Court

                                          §    of Denton County (16-07572-367)

                                          §    March 15, 2018

                                          §    Opinion by Justice Walker


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed, and we render a judgment denying Appellee K.K.’s petition

for expunction.

      It is further ordered that K.K. shall pay all of the costs of this proceeding,

for which let execution issue.




                                      SECOND DISTRICT COURT OF APPEALS


                                      By __/s/ Sue Walker___________________
                                         Justice Sue Walker